Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
1.	Claims 26-45 are allowed.  
2.	The following is an examiner’s statement of reasons for allowance:  
a.	The limitations in claim 26:  
“2DEG”
”2DHG”

b.	The limitations in claim 41:  
“first intervening layer comprising oxygen”
“second intervening layer comprising oxygen”
”forming an isolation structure between a first region and a second region of the substrate”
“exposing a surface of the second layer by removing the third layer and the second intervening layer within the second region of the substrate”

when considered along with the rest of the device and method distinguishes over the prior art of record as there is no prior device and method or a reasonably obvious variant thereof.  Notable differences include that this device and method includes:  
a.  a two-dimensional electrode gate (2DEG) and a two-dimensional hole gas (2DHG).  
b.  a first intervening layer comprising oxygen, a second intervening layer comprising oxygen, forming an isolation structure between a first region and a second region of a substrate, exposing a surface of the second layer by removing a third layer and the second intervening layer within the second region of the substrate.  

As to claims 26 and 41 the office makes reference back to the previously set forth reasons for allowance in the prior action.  The office additionally notes for the record that the amendment to claim 41 has been considered but it does not alter the ultimate determination that was set forth in the prior action.  The office notes additionally for claim 26 that the applicant has submitted the 380’ reference for consideration in an IDS.  The office was already aware of this reference, and it is notably a somewhat close reference.  It may possibly be a reference that would be anticipatory if sufficient evidence were available to establish the locations of polarization junctions that would necessarily, and not only possibly, would be present at the 2DEG and 2DHG (mostly the 2DHG) locations.  For instance, in Fig. 1 the 2DHG appears to be induced rather than included necessarily in what is necessarily a polarization junction.  Similarly in Fig. 2, the 2DHG is said to be populated by doping where normally there would be a 2DEG.  So, whether a polarization junction would necessarily be present to include those 2DHG features is left up in the air, although one might expect one to be present.  However, while one might expect one, it is not necessarily present (and may not be desirable in the context of the embodiments, as a 2DEG that would be generated would be partially degrading/negating the 2DHG they desire), and the reference does not go through the trouble of explaining.  If the applicant is concerned about the situation, then a Continuation of various types are available and the drafting can be tightened up, or additional claims to cover such can be submitted.  

The limitations in claims 26 and 41 are sufficient to distinguish claims 27-39 and 42-45 which depend from claims 26 and 41 over the art of record.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891